

PEAK RESOURCES INCORPORATED


MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT dated for reference August 1, 2008 is between Peak
Resources Incorporated, a Nevada corporation (“Peak”) with an office at 640 –
8016th Avenue, Calgary, Alberta T2P 3W2 and Robert Williams, of 208 Everglade
Circle SW, Calgary, AB, Canada T2Y 4N5.


WHEREAS Mr. Williams has recognized experience and contacts of benefit to Peak,
AND WHEREAS Mr. Williams agreed to be engaged to provide services as Executive
Director – Operations to Peak, FOR VALUABLE CONSIDERATION, the receipt and
sufficiency of which are acknowledged, and the following mutual promises, the
parties agree that:


 
1.
Services. Mr. Williams brings his operational and business development expertise
to Peak in connection with its desired business and Mr. Williams agrees to
provide such services for the term of this agreement.



 
2.
Compensation.  Peak will pay Mr. Williams US$5,000 dollars per month for the
term of this agreement. Salary reviews will be conducted bi-annually or on an as
needed basis.  Should Peak adopt a stock option plan Mr. Williams will be
ensured enrolment in such plan commensurate with his position and service to
Peak.



 
 
3.
Expenses.  Peak will reimburse Mr. Williams for any reasonable out-of-pocket
expenses that he incurs in fulfilling the terms of this agreement, including
reimbursement for office expenses (rent, cell phone, internet charges).

 
 
4.
Term. The term of this agreement will be 24 months and this agreement will be
deemed effective on August 1, 2008 and will expire on July 31, 2010.

 
 
5.
Severance.  Should Peak sever Mr. Williams from his executive position without
cause, Mr. Williams will be entitled to 6 months’ severance and any expenses
owed at the time of severance.

 
 
6.
Representations and warranties. Mr. Williams represents and warrants that he has
the management skills and experience required to fulfil the duties of Executive
Director - Operations of Peak and to advise Peak on its business activities.



 
7.
Termination. Either party may terminate this agreement any time for any reason
by delivering a written notice of termination to the other party 60 days before
the termination date.  Peak will only be liable to pay Mr. Williams for the 60
days unless terminated without cause.



 
8.
No waiver. No failure or delay of Peak in exercising any right under this
agreement operates as a waiver of the right.  Peak’s rights under this agreement
are cumulative and do not preclude Peak from relying on or enforcing any other
legal or equitable right or remedy.

 
 
9.
Time. Time is of the essence.

 
10.
Jurisdiction. This agreement is governed by the laws of the State of Nevada.



 

 
 

--------------------------------------------------------------------------------

 

 
Management Agreement
2 / 2



 
11.
Severability.  If any part of this agreement that is held to be void or
otherwise unenforceable by a court or proper legal authority, then that part is
deemed to be amended or deleted from this agreement, and the remainder of this
agreement is valid or otherwise enforceable.

 
12.
Notice. Any notice required by or in connection with this agreement be in
writing and must be delivered to the parties by hand or transmitted by fax to
the address and fax number given for the parties in the recitals.  Notice is
deemed to have been delivered when it is delivered by hand or transmitted by
fax.

 
13.
Counterparts. This agreement may be signed in counterparts and delivered to the
parties by fax, and the counterparts together are deemed to be one original
document.

 
THE PARTIES’ SIGNATURES below are evidence of their agreement.



     
Peak Resources Incorporated
         
/s/ Authorized Signatory
 
/s/ Robert Williams
Authorized Signatory
 
Robert Williams



 
 

 
 
 

--------------------------------------------------------------------------------

 
